SEABURY, J.
The plaintiff claims that the defendant sold to his assignor 200 shares of stock at $2.50 per share, and that at the time of the sale the defendant agreed that the plaintiff’s assignor should not lose by the purchase, and that if he held it for a year the defendant would repurchase it at the same price. The year expired February 16, 1908. There was no evidence of a tender of the stock to the defendant at the expiration of the year, or within a reasonable time thereafter. The plaintiff contends that tender was waived by the statement of the defendant made in July, 1908. This statement was made too late to enable the plaintiff to recover upon the theory that tender was waived.
The judgment is reversed, and a new trial ordered, with costs to appellant to abide the event. A.11 concur.